Case 8:21-cv-00340-CJC-KES Document 46 Filed 05/21/21 Page 1 of 2 Page ID #:443



   1    HALPERN MAY YBARRA GELBERG LLP
   2      Marc D. Halpern (CA Bar No. 216426)
          Gwendolyn M. Toczko (CA Bar No. 255984)
   3    600 West Broadway, Suite 1060
   4    San Diego, California 92101
        Telephone: (619) 618-7000
   5    marc.halpern@halpernmay.com
   6
           Susan P. Welch (CA Bar No. 145952)
   7    550 S. Hope Street, Suite 2330
   8    Los Angeles, California 90071
        Telephone: (213) 402-1900
   9    susan.welch@halpernmay.com
  10    Attorneys for Plaintiff Emerald Holding, Inc.

  11
  12                       UNITED STATES DISTRICT COURT

  13                FOR THE CENTRAL DISTRICT OF CALIFORNIA

  14     EMERALD HOLDING, INC.,                  CASE NO. 8:21-CV-00340 CJC
  15                                             (KESx)
                   Plaintiff,
  16
  17         v.                                  DECLARATION OF SUSAN P.
                                                 WELCH IN SUPPORT OF
  18                                             PLAINTIFF EMERALD
        W.R. BERKLEY SYNDICATE                   HOLDING, INC.’S
  19    LIMITED and GREAT LAKES                  STIPULATION REGARDING
                                                 CONTINUANCE OF HEARING
        INSURANCE SE,                            AND MODIFICATION OF
  20                                             BRIEFING SCHEDULE RE
  21               Defendants.                   DEFENDANTS’ MOTION TO
                                                 DISMISS COUNTS I & III OF
  22                                             PLAINTIFF’S COMPLAINT

  23
  24
  25
  26
  27
  28
                                               DECLARATION OF SUSAN WELCH IN SUPPORT OF
                                                       STIPULATION TO CONTINUE HEARING
Case 8:21-cv-00340-CJC-KES Document 46 Filed 05/21/21 Page 2 of 2 Page ID #:444



   1   I, Susan P. Welch, declare as follows:
   2         1.       I, Susan P. Welch, declare under penalty of perjury, in
   3   accordance with 28 U.S.C. S 1746(2), that the following statements are true
   4   and correct.
   5         2.       I am over the age of 18 and am competent to give this
   6   Declaration. I am an attorney with Halpern May Ybarra Gelberg LLP
   7   (“Halpern May”), counsel to Emerald Holding, Inc. (with its related entities,
   8   “Emerald”) in this action and have personal knowledge of the matters
   9   herein.
  10         3.       On or about May 18, 2021, Defendants filed a Notice of Motion
  11   to Dismiss Counts I & III of Plaintiff’s Complaint (“Notice of Motion”)
  12   (Dkt. 41) and an accompanying Memorandum of Points and Authorities in
  13   Support of Their Motion (“Memorandum,” together the “Motion”) (Dkt. 38).
  14   Based on the Notice of Motion, Emerald’s deadline to file and serve its
  15   opposition to the Motion (“Opposition”) is Monday, May 24, 2021.
  16   Defendant’s deadline to file and serve their reply to the Opposition (the
  17   “Reply”) is Friday, May 28, 2021.
  18         4.       Given the issues raised in and the length of the Motion and the
  19   need to coordinate with our client, I requested that counsel for Defendants
  20   agree to an additional two weeks for Emerald to respond to the Motion. I
  21   also suggested that we further meet and confer, which we have scheduled.
  22   Defendants’ counsel graciously provided the additional two weeks, and I
  23   agreed to an additional week for Defendants’ Reply.
  24         I declare under penalty of perjury that the foregoing is true and
  25   correct.
  26         Executed this 21st day of May, 2021.
  27                                          /s/ Susan P. Welch
                                                Susan P. Welch
  28
                                            DECLARATION OF SUSAN WELCH IN SUPPORT OF
                                                    STIPULATION TO CONTINUE HEARING
                                              1
